Title: From Benjamin Franklin to Peter Collinson, 19 December 1756
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend
Philada. Dec. 19. 1756
I have now the Pleasure of yours of the 7th and 10th. of September, and have received the old Book of Voyages, the Magazines for August, and Messrs. Hoadly and Wilson on Electricity.
We have hitherto preserv’d a good Agreement with our new Governor; tho’ it seems that some evil Counsellors about him would fain get him into a Quarrel with us; but I hope it will be prevented.

Smith continues still in the Academy; but I imagine will not much longer, unless he mends his Manners greatly; for the Schools decline on his Account: The Number of Scholars at present, that pay, not exceeding 118, tho’ they formerly were 200.
The Air-Pump, &c. turn’d out agreable to Invoice, except, that the Stopcock Handle of one of the brass Hemispheres was wanting, and the 6 lb. of Quicksilver. These should be sent per the first Opportunity, together with Glasses instead of those which were broken, viz. The largest Receiver. The large Globe for weighing Air. The slender Barometer Tube; and the largest of the 3 Cylinders for holding Water in the Fountain Experiment. It would not be amiss to send 3 or 4 Barometer Tubes, such slender Things being very apt to break. And if the large Glass Vessels are not pack’d in separate Boxes, at least there should be Partitions in the Cases they are pack’d in. Since your Workmen are, by your Accounts, as dilatory as they are ingenious, I begin to be much concern’d for the great Trouble we have given you in these Affairs.
I thank you for so readily paying my Drafts in favour of Mr. Strahan and the Society for Encouragement of Arts. The Society sets out on noble Principles, and I hope they may be highly useful to the whole British Dominions and to Mankind.

I am exceedingly obliged to Dr. Wright for the Regard he expresses for me in his Letter to you from Brussels, and for his ingenious little Piece on Thunder. Pray return him my hearty Thanks.
Your honourable Friend’s Observation on what I wrote concerning our Militia Law, I don’t well understand, perhaps because you have not sent the whole. If he doubted the Truth of what I said of the Numbers learning military Discipline under that Law, I send you enclos’d the printed Account or List of the Companies drawn from Secretary Peters’s Account of Charge for issuing Commissions to the several Officers. The Companies consisted, one with another, of at least 100 Men each, and several Companies were added to the Militia after that List was printed. If by “the ill Things he had lately heard from Pensilvania,” he meant some Mischiefs done by the Indians, and therefore could not imagine we were in a better Posture of Defence, let me acquaint you, that if every Man in the Country was a Veteran Soldier, our sparse Manner of Settling on so extended a Frontier, would still subject us to Mischiefs from the Depredations of such an Enemy as the Indians are, who do every thing by Surprize, and lurk about for Opportunities of attacking single Houses, and small weak Neighbourhoods. But all that Pensilvania has suffer’d is charg’d to the Account of our not having a good Militia Law; tho’ Virginia that has such a Law has suffer’d more; and New York, with such a Law and all the King’s and New England Forces to assist her, has not been free from Scalping, besides losing Oswego. One might as justly charge to your Want of a good Militia Law in England, the Highway Robberies and Housebreakings which sometimes fill your Newspapers; and even blame your regular Forces for not preventing them. We have now near 1500 Men on our Frontier, and yet People are sometimes scalp’d between Fort and Fort, and very near the Forts themselves. And if these Soldiers who have Arms continually in their Hands cannot always secure themselves, why should the Mischiefs done to the Farmers occasion a Doubt of the Truth of what I told you of our People’s learning military Discipline under our Militia Law. For the Militia cannot be always under Arms, the Land must be till’d and Business follow’d; every House and Plantation cannot be guarded, and on the Frontier they are Miles distant, and so can afford little Aid to one another: Those Men, posted on the Frontier, are not the Militia, but what we call our Provincial Troops, being regularly inlisted to serve for a Term, and in the Pay of the Province; and do nothing but bear Arms like your Regulars. The Militia follow their respective Callings at home, muster only on certain Days to learn Discipline and are to be ready in Case of Invasion, &c. by any great Force; but are of little Use in hunting Indians; and therefore all the Colonies, in such Wars hire Men for the purpose who are fitter for it, and make it their Business. This Distinction between the Provincial Troops and the Militia of the Colonies, seems not to be understood in England; for even the Lords of Trade in their Report against our Militia Law, appear to have look’d upon them as the same, when they object, “that as our Militia was not oblig’d to march more than three Days out of the Province without their Consent, it might hazard the King’s Troops that should be joined with them.” Whereas if any Expedition is undertaken in the Colonies in Conjunction with the King’s Troops, it is not carried on by the Militia as such, but by listed Men hired expressly for the Service; these are called Provincial Forces, and under as absolute Command till that Service is ended, as the King’s Troops; so that the Inconvenience objected to was not real. However, we are now to have a Militia Law like the other Colonies: The Bill is brought into the House, and I suppose will pass. We shall, as we ought, do all that can reasonably be expected of us, to please as well as serve, our Mother Country.
I am, with sincerest Respect and Affection, Dear Sir, Your most obedient humble Servant
B Franklin
